Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-17 is the inclusion of the limitations of a ribbon cartridge that includes a winding-side cylinder part that guides the second ink ribbon and into which the first winding shaft is inserted when the second ribbon cartridge is installed in the second cartridge installation part; a first ribbon guide that guides the second ink ribbon at a position closer to a downstream side in a feeding direction of the second ink ribbon than the winding-side cylinder part; a second ribbon guide that guides the second ink ribbon at a position closer to the downstream side in the feeding direction than the first ribbon guide, wherein the first ribbon guide is provided on an inner side of the second ribbon cartridge with respect to a guide imaginary line connecting the winding-side cylinder part and the second ribbon guide to each other when seen from a front side of the second ribbon cartridge in an installation direction. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi et al. (2013/0021622) disclose a tape printing apparatus that compares
a back-side background region of print data to be previously printed and a front-side background region of print data to be subsequently printed upon receipt of plural print data and background. Yamaguchi et al. (2011/0008090) a tape cassette having a tape ejecting port for ejecting outside the tape with a separator being adhered to one of surfaces thereof, a tape conveying roller, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853